Exhibit 10.27(a)

SPANSION INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between                      (the “Executive”) and Spansion Inc.
(the “Company”), effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”). For purposes of the employment
relationship only, the “Company” includes Spansion LLC.

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Board has determined that
it is in the best interests of the Company and its securityholders to assure
that the Company will have the continued dedication and objectivity of the
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
securityholders to provide the Executive with an incentive to continue the
Executive’s employment and to motivate the Executive to maximize the value of
the Company upon a Change of Control for the benefit of its securityholders.

C. The Board believes that it is imperative to provide the Executive with
severance benefits upon the Executive’s termination of employment following a
Change of Control that provides the Executive with enhanced financial security
and provides incentive and encouragement to the Executive to remain with the
Company notwithstanding the possibility of a Change of Control.

D. Certain capitalized terms used in the Agreement are defined in Section 4
below.

The parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied or upon cancellation with written notice by either of the parties
setting forth the effective date of such cancellation; provided, however, that
the effective date of such cancellation shall in no event be earlier than two
(2) years from the date on which the written notice of cancellation is given.
If, prior to the occurrence of a Change of Control, the Executive ceases to be
employed by the Company for any reason, then this Agreement shall terminate on
the effective date of the Executive’s termination of employment.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be “at-will,” as defined under
applicable law. The Executive understands that nothing in this Agreement
modifies the Executive’s “at-will” employment status with the Company; the
Company or the Executive may terminate the employment relationship at any time,
with or without cause.



--------------------------------------------------------------------------------

3. Change of Control Severance Benefits.

a. Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason Following A Change of Control. If, within
twenty-four (24) months following a Change of Control, the Executive’s
employment is terminated involuntarily by the Company other than for Cause, or
due to death or Disability, or by the Executive pursuant to a Voluntary
Termination for Good Reason, and the Executive executes and does not revoke a
general release of claims against the Company and its affiliates in a form
acceptable to the Company, which release shall be executed by the Executive
within 60 days of its receipt, then the Company shall provide the Executive with
the benefits set forth below:

(i) Cash Award. A lump sum payment in the amount of              percent
(        %) of the aggregate of (AA) the Executive’s annual base salary
immediately prior to such employment termination plus (BB) the Executive’s
target opportunity under the pay for performance plan for such year as is in
effect immediately prior to such termination, in addition to any other earned
but unpaid compensation due through the date of such termination, as well as a
pro rata portion of any payment due the Executive under the pay for performance
plan for such year as is in effect immediately prior to such termination based
on the number of days elapsed during such year through the date of termination.
This lump sum payment is to be paid as soon as practicable after the effective
date of the employment termination but in any case, by no later than March 14 of
the calendar year following the calendar year in which such termination occurs.

(ii) Acceleration of Vesting of Equity Awards. All vesting for (AA) outstanding
options to purchase the common stock of the Company or any affiliate of the
Company granted under any equity plan of the Company or affiliate of the Company
then held by the Executive, (BB) restricted stock granted under any equity plan
of the Company or affiliate of the Company then held by the Executive and
(CC) other equity and equity equivalent awards granted under any equity plan of
the Company or affiliate of the Company then held by the Executive shall be
accelerated in full to on or before the effective employment termination date,
and thereafter all such options, restricted stock and other equity awards shall
be immediately vested, and, where applicable, exercisable for such period of
time following termination as provided for by the specific agreements governing
each such award.

(iii) Benefits Continuation. For the period beginning on the date such
involuntary termination by the Company other than for Cause, termination due to
death or Disability, or the Executive’s Voluntary Termination for Good Reason
occurs, and ending on the date which is eighteen (18) months following the date
of such termination, the Company shall pay directly, on behalf of the Executive,
or reimburse the Executive, at the Company’s option, for premium costs incurred
by the Executive and the Executive’s dependents for medical and dental benefits
continuation coverage pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), Sections 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, and under any other applicable law, to
the extent required by such laws, as if the Executive had terminated employment
with the Company on the date such benefits coverage terminates. If

 

-2-



--------------------------------------------------------------------------------

Executive commences receiving medical and/or dental coverage through another
employer on some date during the above-referenced eighteen (18) month period,
from that date through the end of the eighteen (18) month period, coverage under
the applicable Spansion medical and/or dental plan will become secondary to the
coverage of the other employer.

(iv) All of the foregoing benefits shall replace and be in lieu of any other
severance benefit(s) to which Executive would otherwise be entitled following a
Change of Control.

b. Voluntary Resignation. Termination For Cause. If the Executive’s employment
terminates by reason of the Executive’s voluntary resignation (and is not a
Voluntary Termination for Good Reason), or if the Executive is terminated for
Cause, then the Executive shall not be entitled to receive severance or other
benefits pursuant to this Agreement. In such event, the Executive shall receive
all earned but unpaid compensation as may be required by law.

c. Disability; Death. If the Executive’s employment with the Company terminates
as a result of the Executive’s Disability, or if the Executive’s employment is
terminated due to the death of the Executive, then the Executive or the
Executive’s estate shall not be entitled to receive severance or other benefits
pursuant to this Agreement. In such event, the Executive or the Executive’s
estate shall receive all earned but unpaid compensation as may be required by
law.

d. Termination Apart from Change of Control. In the event the Executive’s
employment is terminated for any reason not related to a Change of Control prior
to the occurrence of a Change of Control, or for any reason after the
twenty-four (24) month period following a Change of Control, then the Executive
shall not be entitled to receive severance or other benefits pursuant to this
Agreement. In such event, the Executive shall receive all earned but unpaid
compensation as may be required by law.

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

a. Cause. “Cause” means (i) an act of personal dishonesty taken by the Executive
in connection with the Executive’s responsibilities as an employee and intended
to result in substantial personal enrichment of the Executive, (ii) the
Executive’s conviction of, or plea of guilty or no contest to, any felony,
(iii) a willful act by the Executive which constitutes gross misconduct and
which is injurious to the Company, (iv) following delivery to the Executive of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Executive has not substantially
performed the Executive’s duties, continued willful and deliberate failure by
the Executive to substantially perform such duties, or (v) the Executive’s
material breach of this Agreement or of the Executive’s Proprietary Information
Agreement. Where the Company determines Cause for termination exists and the
Executive disagrees with such determination, the Executive will be given an
opportunity to refute such determination before the Company’s directors, at an
executive session of the Board of Directors, whose determination will be
binding.

 

-3-



--------------------------------------------------------------------------------

b. Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of more than thirty three percent (33%) of either
(1) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this clause (a), the following
acquisitions shall not constitute a Change of Control Event; (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any affiliate of the Corporation or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with Sections b.(ii), (iii) and (iv), below;

(ii) Individuals who, as of the date hereof, constitute the Board or the board
of directors of any entity that directly or indirectly owns all of the
outstanding equity securities of the Corporation (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board (or the board of
directors of any entity that directly or indirectly owns all of the outstanding
equity securities of the Corporation); provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Corporation’s stockholders, was approved by a vote of at
least two-thirds of the individuals then comprising the Incumbent Board
(including for these purposes, the new members whose election or nomination was
so approved, without counting the member and the member’s predecessor twice)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board or the board of directors of any entity that directly or
indirectly owns all of the outstanding equity securities of the Corporation;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries or any parent entity, a sale or other disposition of all or
substantially all of the assets of the Corporation, or the acquisition of assets
or stock of another entity by the Corporation or any of its Subsidiaries (each,
a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets directly or through one or more subsidiaries (a “Parent”))
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent

 

-4-



--------------------------------------------------------------------------------

or any employee benefit plan (or related trust) of the Corporation or such
entity resulting from such Business Combination or Parent) beneficially owns,
directly or indirectly, more than thirty three percent (33%) of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
thirty three percent (33%) existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation other than in the context of a transaction
that does not constitute a Change of Control Event under clause (c) above.

c. Disability. “Disability” means that the Executive has been unable to perform
the Executive’s Company duties as the result of the Executive’s incapacity due
to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such Agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Executive’s employment. In the
event that the Executive resumes the performance of substantially all of the
Executive’s Company duties before the termination of the Executive’s employment
becomes effective, the notice of intent to terminate shall automatically be
deemed to have been revoked.

d. Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” means the Executive voluntarily resigns after the occurrence of any of
the following: (i) without the Executive’s express written consent, a material
reduction of the Executive’s duties, title, authority or responsibilities;
provided, however, that a reduction in duties, title, authority or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (e.g., when the Chief Financial Officer of the Company continues
to perform the same duties, following a Change of Control, for the group that
was formerly the Company, but is not made the Chief Financial Officer of the
acquiring corporation) shall not by itself constitute grounds for a “Voluntary
Termination for Good Reason”; (ii) without the Executive’s express written
consent, a material reduction in the base salary of the Executive, which amount
shall be not less than ten percent (10%) except where such reduction is an
“across-the–board” reduction applicable to all employees or all
similarly-situated employees; (iii) the relocation of the Executive to a
facility or a location that is both further away from where the Executive
generally lives during the workweek and more than forty-five (45) miles from the
Executive’s then present location of employment; or (iv) the failure of the
Company to obtain the assumption of this Agreement by any successors
contemplated in Section 5(a) below. The Executive and the Company intend the
foregoing definition to comply with the requirements of Treasury Regulation
Section 1.409A-1(n) and hereby agree that such definition shall be interpreted
in a manner consistent with such requirements.

 

-5-



--------------------------------------------------------------------------------

If an event noted in this Section 4(d) occurs and provides a basis for the
Executive to resign pursuant to a Voluntary Termination For Good Reason, the
following additional requirements shall apply: (i) the Executive shall give to
the most senior person in charge of Human Resources, within 30 days of the
occurrence of the event, at least 30 days written notice of the date that the
Executive intends to terminate employment under this Section 4(d) and (ii) the
Company shall have 30 days to remedy the condition or event identified in the
Executive’s written notice.

5. Successors.

a. Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 5(a) or which becomes bound by the terms of this Agreement by operation
of law.

b. Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6. Notice.

a. General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of the Executive, mailed notices shall be addressed
to the Executive at the Executive’s home address that the Company has on file
for the Executive. In the case of the Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Secretary.

b. Notice of Termination of Employment. Any termination of Executive’s
employment by the Company for Cause or by the Executive pursuant to a Voluntary
Termination for Good Reason shall be communicated by a notice of employment
termination to the other party given in accordance with Section 6(a) of this
Agreement. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the effective termination date (which shall be not
more than thirty (30) days after the giving of such notice). The failure by
either party to include in the notice any fact or circumstance that contributes
to a showing of Voluntary Termination for Good Reason or termination for Cause
shall not waive any right of the party hereunder or preclude the party from
asserting such fact or circumstance in enforcing the party’s rights hereunder.

 

-6-



--------------------------------------------------------------------------------

7. Confidentiality; Non-Solicitation.

a. Confidentiality. While the Executive is employed by the Company or an
affiliate of the Company, and thereafter, the Executive shall not directly or
indirectly disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Upon termination of the Executive’s
employment with the Company (or affiliate of the Company), all Confidential
Information in the Executive’s possession that is in written or other tangible
form (together with all copies or duplicates thereof, including computer files)
shall be returned to the Company and shall not be retained by the Executive or
furnished to any third party, in any form, except as provided herein; provided,
however, that the Executive shall not be obligated to treat as confidential any
Confidential Information that (i) was publicly known at the time of disclosure
to the Executive, (ii) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Company by any person or entity or (iii) is lawfully disclosed to the Executive
by a third party. For purposes of this Agreement, the term “Confidential
Information” shall mean information disclosed to the Executive or known by the
Executive as a consequence of or through the Executive’s relationship with the
Company, and includes technical information (e.g., know-how, formulas, computer
programs, software and documentation, secret processes or machines, inventions
and research projects), business information (e.g., information about costs,
profits, manufacturing yields, markets, sales, suppliers, customers, business
development plans and public relations methods), personnel information (e.g.,
policies, employee compensation, employee work preferences, and personnel files)
and other non-public data and information of a similar nature of the Company and
its affiliates.

b. Non-Solicitation; Non-Disparagement. In addition to the Executive’s
obligations under any proprietary information or similar agreement, the
Executive shall not for a period of two (2) years following the Executive’s
termination of employment for any reason, either on the Executive’s own account
or jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or shareholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company or any of the Company’s affiliates any of their respective
officers, employees or customers; provided, however, that a general
advertisement to which an employee of the Company or one of its affiliates
responds shall in no event be deemed to result in a breach of this Section 7.b.
In addition, the Executive shall not, and shall use reasonable efforts to ensure
that the Executive’s attorneys, agents or other representatives do not, take any
action or make or publish any statement, whether oral or written, which
disparages in any way, directly or indirectly, the Company or any of the present
or former employees, officers, directors or affiliates of the Company, or which
interferes in any way with the ability of the Company or any of its affiliates
to market its products or services, to retain existing customer relationships or
to obtain new customer relationships.

c. Survival of Provisions. The provisions of this Section 7 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 7 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.

 

-7-



--------------------------------------------------------------------------------

8. Code Section 280G.

a. In the event that: (i) the aggregate payments or benefits to be made or
afforded to the Executive which are deemed to be “parachute payments” as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) or
any successor thereof, (the “Termination Benefits”) would be deemed to include
an “excess parachute payment” under Section 280G of the Code; and (ii) if
(A) such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times the Executive’s “base amount,” as determined in accordance with
Section 280G of the Code, and (B) the Non-Triggering Amount less the product of
the marginal rate of any applicable state and federal income tax and the
Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (a) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (b) the product of the Termination Benefits and the marginal rate
of any applicable state and federal income tax, then (iii) the Termination
Benefits shall be reduced to the Non-Triggering Amount.

b. If it is determined that the Executive’s Termination Benefits shall be
reduced pursuant to this Section 8(a), the Executive shall be entitled to
designate the Termination Payments to be so reduced; provided that if the
Executive fails to make such designation within five (5) business days after
receipt of the notice from the Accounting Firm, as provided in Section 8(c)
below, the Company may effect such reduction in any manner it deems appropriate.

c. Any determination of whether there will be a limitation on payments to the
Executive pursuant to Section 8(a) above shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the Change of Control or, if such firm declines to serve, such other
nationally recognized certified public accounting firm as may be designated by
the Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive not less than ten
(10) business days prior to the Change of Control. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. For
purposes of making the calculations required by this Section 8, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.

d. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would result in a loss by the
Company of any portion if its tax deduction for payments made by the Company to
the Executive due to the application of Section 280G of the Code.

e. Notwithstanding any other provision of this Section 8, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Executive all or any portion of the applicable taxes under Section 4999 of the
Code that it determines in good faith that it is or may be in the future
required to withhold, and the Executive hereby consents to such withholding.

 

-8-



--------------------------------------------------------------------------------

9. Arbitration and Equitable Relief.

a. Except as provided in Section 9(d) below, the Executive and the Company agree
that to the extent permitted by law, any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof will be
settled by arbitration to be held in the County of Santa Clara, California, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). There will
be one arbitrator who may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator will be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

b. The arbitrator will apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. The Executive hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any action or proceeding arising from or relating to
this Agreement and/or relating to any arbitration in which the parties are
participants.

c. The Company will pay the direct costs and expenses of the arbitration. The
Company and the Executive are responsible for their respective attorneys’ fees
incurred in connection with enforcing this Agreement.

d. The Company and the Executive may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary to enforce the provisions of this
Agreement, without breach of this arbitration agreement and without abridgement
of the powers of the arbitrator.

THE EXECUTIVE HAS READ AND UNDERSTOOD THIS SECTION 9, WHICH DISCUSSES
ARBITRATION. THE EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE
EXECUTIVE AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF THE EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF
ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

i. EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

 

-9-



--------------------------------------------------------------------------------

ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
FAIR LABOR STANDARDS ACT, AND ANY LAW OF ANY STATE; AND

iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

10. Miscellaneous Provisions.

a. Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

b. Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and any proprietary
information agreement represent the entire understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior arrangements
and understandings regarding same.

c. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, as
applied to agreements among California residents entered into and to be wholly
performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

d. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

e. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

f. Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code, and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

 

-10-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A of the Code, as determined by
the Company in accordance with Section 409A of the Code, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in the payments or benefits ultimately paid or
provided to Executive) until the date that is at least six (6) months following
the Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code), whereupon the Company will pay the
Executive a lump-sum amount equal to the cumulative amounts that would have
otherwise been previously paid to the Executive under this Agreement during the
period in which such payments or benefits were deferred. Thereafter, payments
will resume in accordance with this Agreement.

(ii) Additionally, in the event that following the date hereof the Company or
the Executive reasonably determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A of the Code, the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (ii) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

-11-



--------------------------------------------------------------------------------

SPANSION INC. By:  

 

Title:  

 

Date:  

 

EXECUTIVE

 

Signature

 

Print Name Date:  

 

 

-12-